Citation Nr: 1512409	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-30 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for osteoarthritis of the knees.  

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been presented to reopen a previously denied claim for service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not indicated that he is unable to obtain or maintain substantially gainful employment due to his service connected disabilities. Therefore, entitlement to TDIU has not been raised by the record. 

In his initial October 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington D.C. However, in November 2012 correspondence from the Veteran's representative, the Veteran withdrew his hearing request. 

The attorney requested copies of documents that were associated with the record from July 1, 2011 to the present.  See, e.g., Privacy Act requests of June 2014 and October 2014.  In January 2015 correspondence, the attorney stated that the appeal should be remanded for an examination and that, if this occurred, the Privacy Act request would be waived and the Motion for an Extension of Time would be revoked.  He indicated that once the examination was completed, he would renew the request for records, to include a copy of the newly completed examination report.  

The RO issued a rating decision in October 2013 which denied an increased rating for the bilateral knee osteoarthritis, service connection for tinnitus and which reopened a previously denied claim for service connection for bilateral hearing loss but denied the claim on the merits.  The Veteran filed a timely notice of disagreement in October 2014, however, a statement of the case has not yet issued.  See 38 C.F.R. § 19.9(c) (2014).  Regardless of the RO actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The Veteran's appeal was processed using the electronic Veterans Benefits Management System (VBMS) and Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the Veteran's last mental health examination was in October 2010. In January 2015 correspondence, the Veteran's representative requested a new VA examination to determine the current severity of the Veteran's PTSD. In an October 2012 substantive appeal, a new examination was requested to determine whether the disorder had worsened.  As the only psychiatric examination of record is over four years old and there is an indication of potentially worsening symptoms, the Board finds it must remand for a new examination to determine the current severity of the Veteran's PTSD.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case to the Veteran on the issues of an increased rating for bilateral knee osteoarthritis, whether new and material evidence has been submitted to reopen a previously denied claim for bilateral hearing loss and service connection for tinnitus.  Attention is directed to the attorney's request for de novo review by a Decision Review Officer.  See notice of disagreement dated in October 2014.  

2.  Request that the Veteran provide or identify any further mental health treatment records (private and/or VA).  Provided that any necessary releases are submitted, request identified private records.  

3. After completion of the foregoing, schedule the Veteran for a VA examination for his PTSD. The claims folder should be forwarded to the examiner for review and the examiner should indicate that such review was accomplished in the report. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. The examiner should describe the nature and extent of the Veteran's service-connected PTSD.

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

